Case: 4:19-cv-01525-DDN Doc. #: 109-11 Filed: 06/02/20 Page: 1 of 3 PageID #: 1313




                                                                      City 2087

                                                                             Exhibit 11
Case: 4:19-cv-01525-DDN Doc. #: 109-11 Filed: 06/02/20 Page: 2 of 3 PageID #: 1314




                                                                      City 2088
Case: 4:19-cv-01525-DDN Doc. #: 109-11 Filed: 06/02/20 Page: 3 of 3 PageID #: 1315




                                                                      City 2089
